Citation Nr: 0015978	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a left lateral meniscectomy, currently rated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of pulmonary embolism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1965 to April 
1973.  His decorations include the Purple Heart Medal, the 
Vietnam Campaign Medal with 60 device, 4 overseas service 
bars, and the Vietnam Service Medal with 7 campaign stars.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an increased evaluation of 20 percent 
disabling was granted for status post left knee condition, 
lateral meniscectomy, and an increased (compensable) 
evaluation was denied for pulmonary embolism.  During the 
pendency of these appeals the veteran relocated to Georgia, 
and thus, the Atlanta RO currently has jurisdiction over 
these appeals.  

In October 1999, the Atlanta RO issued a rating decision in 
which the veteran's service-connected left knee disability 
was recoded with a rating of 10 percent disabling assigned 
for status post left lateral meniscectomy under Diagnostic 
Code 5259 and a 10 percent rating was assigned for traumatic 
arthritis in the left knee under Diagnostic Code 5010.  

The record indicates that Statements of the Case have been 
issued with regard to claims for service connection for 
peripheral neuropathy, entitlement to individual 
unemployability, entitlement to special monthly compensation, 
and an increased evaluation for post-traumatic stress 
disorder.  However, the record does not indicate that the 
veteran perfected appeals as to these issues by the filing of 
timely and adequate substantive appeals.  Jurisdiction does 
indeed matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue. 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  Therefore, the Board does not have 
jurisdiction to adjudicate the above-noted claims.  
The record also indicates that in accordance with his 
request, the veteran was scheduled for a travel board hearing 
in March 2000; however, he effectively withdrew his request 
for a Board hearing in a written statement signed March 14, 
2000.  As such, the Board finds that no further action is 
required in this regard.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).



FINDINGS OF FACT

1.  There is no evidence of lateral instability or 
subluxation in the left knee which is attributable to the 
post-operative residuals of a left lateral meniscectomy.  

2.  On VA examination in August 1996, findings included that 
in the left knee there was 50 degrees of flexion and no 
extension secondary to pain, followed by diagnoses of left 
knee degenerative changes and left knee arthritis.  

3.  The VA examiner found that the pulmonary embolism 
diagnosed at the time of surgical treatment in 1982 had 
resolved without sequelae; furthermore, it is the examiner's 
opinion that the veteran's current diagnosis of emphysematous 
lung disease is in no way related to the pulmonary embolism 
diagnosed in 1982.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent disabling for the post-operative residuals of a left 
lateral meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (1999).  

2.  Traumatic arthritis in the left knee is 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.71, Diagnostic Codes 5010, 5261 (1999).  

3.  The schedular criteria for an increased (compensable) 
evaluation for pulmonary embolism have not been met.  
38 C.F.R. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.97, Diagnostic Code 6817 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that higher evaluations are warranted 
for his service-connected disabilities.  Initially, the Board 
finds that the veteran's claims for increased evaluations are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998) that is, the claims are plausible.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
record does not indicate the need to obtain any additional 
pertinent records, and is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45 (1999).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
(1999) and DeLuca. 

Post-operative residuals of left lateral meniscectomy and 
left knee arthritis

In April 1982, service connection was granted for internal 
derangement in the left knee, and a zero percent 
(noncompensable) rating was assigned under Diagnostic Code 
5299.  

In October 1982, the veteran underwent an arthroscopy, 
arthrotomy, meniscoplasty, and excision of the anterior horn 
of the lateral meniscus.  The discharge summary shows 
diagnoses which included status post left knee lateral 
meniscectomy and left knee medial pain.  In January 1983, an 
evaluation of 10 percent disabling was granted for status 
post left knee meniscectomy, effective January 1, 1983, under 
Diagnostic Code 5259.  In August 1983, an increased 
evaluation of 20 percent disabling was granted for status 
post left knee lateral meniscectomy under Diagnostic Code 
5257.  Effective May 1, 1987, the rating for the service-
connected left knee disability was reduced to 10 percent 
under Diagnostic Code 5257.  In August 1996, an increased 
evaluation of 20 percent disabling was granted for the left 
knee disability under Diagnostic Code 5257.  

In June 1994, the veteran was treated for multiple injuries 
following a motor vehicle accident in which he was rear ended 
by another car.  These injuries included bilateral knee 
contusions.  Examination was positive for bilateral leg 
weakness by history and tenderness to palpation of both 
knees.  Sensation and pulses were positive bilaterally.  A 
knee x-ray indicated no fractures or dislocations and the 
patellas were normal.  An impression of normal knees is 
shown.  

When seen for follow-up in November 1994, the veteran was 
wheelchair bound and had chronic pain problems.  His 
diagnoses included lumbalgia, peripheral neuropathy of the 
lower extremities, and S1 radiculopathy on the left greater 
than the right.  The report noted that the veteran's physical 
problems had worsened since an automobile accident in June 
1994, and currently he was largely bedfast because of pain.  
Additional VA and private medical records show treatment for 
diabetic neuropathy and residuals of the June 1994 accident, 
including a lumbar root injury, post-traumatic strain/sprain, 
radiculopathy, and peripheral neuropathy.  

A June 1995 private treatment record shows that the veteran 
gave a history of left knee pain and aching since the time of 
a car accident in 1994.  According to the veteran, he had 
been told by an orthopedic physician that he had severe 
degenerative osteoarthritis in the left knee and he needed a 
knee replacement.  It was noted that a spinal cord stimulator 
had been implanted in the left lower anterolateral side of 
the abdomen, and since that time, the veteran had experienced 
moderate constant burning pain in both the legs and he was 
unable to walk without somebody supporting him.  Physical 
findings included slight muscle atrophy of both lower legs, 
with mild to moderate tenderness of both legs on palpation.  

An orthopedic progress note, dated July 1995, shows 
generalized complaints of pain and weakness in the upper and 
lower extremities.  Findings included decreased ability to 
ambulate.  A July 1995 consultation report shows that the 
veteran primarily ambulated with a wheel chair and he had 
undergone multiple trials of passive and active physical 
therapy in the past with questionable benefit.  Physical 
examination was extremely limited secondary to "SIE" pain 
behaviors.  Motor examination revealed give way weakness 
throughout the lower extremities bilaterally.  Motor strength 
was 2/4 bilaterally in the lower extremities.  Impressions 
included chronic pain syndrome and weakness of questionable 
etiology.  A July 1996 left knee x-ray report shows finding 
of some irregularity of the articular surface of the patella, 
which was indicative of some degenerative change.  There was 
slight narrowing of the medial and lateral joint 
compartments, although this was somewhat hard to evaluate due 
to persistent flexion of the knees on these frontal views.  

The report of an August 1996 joints/orthopedic examination 
shows complaints of continued problems in both knees and 
greater in the left knee.  He indicated that he had been 
better since being confined to a wheelchair in 1982 and he 
had no weightbearing.  Physical examination showed tenderness 
to touch of the left knee.  Flexion of the right and left 
knee was to 50 degrees, and the veteran was unable to extend 
the knees because of pain.  Diagnosis included status post 
left knee injury, left knee degenerative changes, and 
arthritis, left knee.  Peripheral nerve examination revealed 
findings of weakness in both legs and decreased sensation to 
touch bilaterally.   

The veteran was scheduled for a VA orthopedic examination in 
January 1998.  He reported for that examination; however, 
time was limited as he had to leave to catch a return flight.  
Also, the examiner was unsure of the examination findings 
that were needed, and the claims folder was unavailable as it 
was being reviewed by a pulmonary specialist.  The examiner 
indicated that he had only 40 to 50 minutes to obtain a 
complete history and physical examination on the veteran who 
was in a wheelchair.  On receiving the claims folder the day 
following the examination, the examiner discovered that the 
veteran needed a complete knee examination and that 
additional opinions had been requested.  Much of the 
examination report deals with history and the veteran's 
complaints relative to peripheral neuropathy.  

Findings included that the veteran had virtually no strength 
in the muscles of the lower extremities bilaterally, and he 
could not feel the pinprick at all from his mid-lower leg 
downward.  The veteran reported that he could not stand at 
all, because he experiences a jerking sensation in his entire 
body which throws him over.  The examiner commented that the 
veteran obviously has a lot of complex medical problems.  As 
a general internist, the examiner could not provide an 
opinion as to the etiology of his peripheral neuropathy, 
which the examiner described as "one of the worst cases I 
have ever seen."  The examiner also noted that even if he 
had the time, precise examination of the knee would have been 
difficult in that the veteran's lower extremities, from his 
legs down, were "dead weight," and exhibited a large amount 
of sensory loss.  


Analysis

Having reviewed the record, the Board has determined that the 
evidence is in favor of granting an increased evaluation for 
the veteran's service-connected left knee disability, as a 
higher rating is warranted for traumatic left knee arthritis.  

As noted in the Introduction, the post-operative residuals of 
a left lateral meniscectomy are currently rated as 10 percent 
disabling under Diagnostic Code 5259, which pertains to 
evaluation of cartilage, removal of, symptomatic.  A 10 
percent rating is the highest allowable rating which is 
contemplated by Diagnostic Code 5259, and thus, a higher 
rating may not be assigned under that code.  In addition, 
there is no evidence of recurrent subluxation or instability; 
genu recurvatum; tibia and fibula impairment; dislocated 
cartilage with locking, pain or effusion; or ankylosis of the 
knee which would warrant the assignment of a higher rating 
for this disability under Diagnostic Codes 5257, 5263, 5262, 
5258, or 5256, respectively.  The Board also finds no 
evidence of additional compensable residuals of the left 
lateral meniscectomy, such as a painful and tender left knee 
scar, which would warrant the assignment of a separate rating 
based on the holding in Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  Therefore, an evaluation in excess of 10 percent 
disabling is not warranted for the post-operative residuals 
of a left lateral meniscectomy.  

With regard to the evaluation for traumatic left knee 
arthritis, however, the Board finds that the assignment of an 
increased rating is warranted.  Traumatic arthritis in the 
left knee is currently evaluated with a separate 10 percent 
rating under Diagnostic Code 5010.  According to 38 C.F.R. 
§ 4.71a, traumatic arthritis established by X-ray findings is 
to be evaluated as degenerative arthritis, on the basis of 
limitation of motion of the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
The criteria for limitation of flexion of the leg are set 
forth in Diagnostic Code 5260, which provides that limitation 
of flexion of the leg to 45 degrees warrants a 10 percent 
disability evaluation; limitation of flexion to 30 degrees 
warrants a 20 percent evaluation; and limitation of flexion 
to 15 degrees warrants a 30 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).  Under Diagnostic Code 
5261, limitation of extension of the leg to 10 degrees 
warrants a 10 percent disability evaluation; limitation of 
extension of the leg to 15 degrees warrants a 20 percent 
evaluation; limitation of extension to 20 degrees warrants a 
30 percent evaluation; a 40 percent evaluation requires that 
extension be limited to 30 degrees; and a 50 percent 
evaluation requires that extension be limited to 45 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1998). The average normal range of motion of the knee is 
from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (1999).

On VA examination in August 1996, the examiner provided 
findings 50 degrees of flexion and an inability to extend the 
knee because of pain.  The only diagnoses provided at the 
time of that examination were status post left knee injury, 
left knee degenerative changes, and arthritis, left knee.  
According to Diagnostic Code 5261, the maximum rating for 
limitation of extension is 50 percent.  As the evidence 
indicates that the veteran was in 50 degrees of flexion with 
no extension from that point secondary to pain and a 
diagnosis of left knee arthritis, the maximum rating of 50 
percent is warranted for traumatic left knee arthritis under 
Diagnostic Code 5261, which constitutes the maximum allowable 
evaluation for limitation of motion of the knee.  

The Board notes that the RO may have been skeptical of the 
examiner's finding that there was no extension in the left 
knee with flexion to 50 degrees, followed by a diagnosis of 
left knee arthritis, particularly in light of the veteran's 
other disabilities.  However, there is no evidence of record 
to refute the findings of the August 1996 VA examination and 
the subsequent VA examination conducted in 1998 did nothing 
to refute or clarify the prior examination findings.  In 
fact, the subsequent VA examination, for the purpose of 
rating the veteran's left knee disability, bordered on 
useless.  The Board is under the obligation to base its 
decisions on the evidence of record, and a conclusion that 
the veteran's actual degree of impairment is attributable to 
nonservice-connected disabilities would be in violation of 
the Court's holding in Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  

Thus, the Board is left with one examination which has stated 
that there is range of motion of 50 degrees of flexion and no 
extension, followed by a diagnosis consistent with the 
service-connected disability of traumatic arthritis in the 
left knee.  The decision to grant an increased evaluation of 
50 percent disabling under Diagnostic Code 5261 is based 
entirely upon the available evidence of record.  We again 
note that no examiner has stated that there is a range of 
motion from 0 to 50 degrees.  The examiner did not state that 
the veteran could not extend beyond the neutral point.  
Rather, the examiner stated that flexion is 50 degrees and 
there is no extension because of pain.

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence is in favor of the 
assignment of an increased evaluation of 50 percent disabling 
for traumatic arthritis in the left knee.  


Pulmonary embolism

While hospitalized for left knee surgery in October 1982, the 
veteran developed what was thought to be a pulmonary embolus, 
for which he was treated with heparin and Coumadin.  Final 
diagnoses are shown on the hospital summary as status post 
pulmonary embolism on Coumadin.  In January 1983, service 
connection was granted for status post pulmonary embolism and 
a zero percent (noncompensable) evaluation was assigned under 
Diagnostic Code 6899.  

The report of July 1995 chest x-ray shows an impression of 
marked emphysematous change with a very large bulla in the 
left upper lobe.  A May 1996 chest x-ray report shows the 
following impressions:  1.  left upper lobe bulbous lesion; 
2.  stable left lower lobe atelectasis or fibrosis; and 3.  
no acute cardiopulmonary disease.  Additional VA outpatient 
records show that the veteran was followed for pulmonary 
hypertension.  

The report of a July 1996 chest x-ray shows findings of blebs 
and boli in the left apical area, with a slight increase in 
the reticular nodular densities in the lungs.  No acute 
cardiopulmonary disease was seen.  The report of an August 
1996 pulmonary examination indicates that the veteran's 
history included a diagnosis of pulmonary embolism in 1982 
and a polyp on his lung in 1995.  The veteran complained of 
difficulty breathing warm or cold air, and he reported 
occasional chest pain when taking a deep breath.  Physical 
examination indicated that the lungs were clear bilaterally 
and there were no wheezes.  Pulmonary function studies 
revealed moderately restrictive physiology.  Diagnoses 
included history of pulmonary embolism and chronic 
obstructive pulmonary disease (COPD).  

In January 1998, the veteran was afforded a pulmonary 
examination and the examiner was asked to comment upon his 
current pulmonary diagnosis and it relationship to 1982 
pulmonary embolism.  The veteran's complaints included 
dyspnea since the time of the pulmonary embolism in 1982; 
occasional coughing; occasional wheeze, occasional pleurisy, 
and occasional chest tightness.  On physical examination, the 
lungs were clear to auscultation bilaterally with no evidence 
of wheeze, rhonchus, or crackle.  There was adequate air 
movement and there was no percussible dullness.  It was noted 
that a January 1998 chest x-ray had revealed a large 
emphysematous bullous in the left upper lobe occupying most 
of the left upper lobe, as well as some straining fibrosis in 
the lingular segment.  There was no obvious pleural effusion 
and the right lung appeared to be normal.  The cardiac 
silhouette appeared at the upper limits of normal and there 
was no distinct evidence of pulmonary hypertension based upon 
x-ray.  

The examiner stated that there is no commonly recognized 
relationship between pulmonary embolization and the formation 
of bullous emphysema.  It was noted that pulmonary emboli 
would typically cause fibrosis and scarring of an area of the 
lung.  While significant scarring could cause retraction 
emphysema, this was certainly not the case with the veteran.  
Therefore, the examiner indicated that the pulmonary embolus 
of 1982 was secondary to a knee surgery and was a recognized 
complication, which seemed to have resolved without sequelae 
and had no relationship to the current left upper lobe 
bullous emphysema.  It was noted that the pulmonary function 
tests supported a diagnosis of mild to moderate obstructive 
airways disease with decreased diffusion capacity supporting 
a diagnosis of emphysematous lung disease.  

In answer to specific questions, the examiner indicated that 
the present pulmonary diagnosis was currently left upper lobe 
bullous emphysema; that the diagnosis of pulmonary embolism 
is in no identifiable way connected to the current diagnosis 
of bullous emphysema; that there was no indication, 
clinically or radiographically that would support a diagnosis 
of pulmonary hypertension; and that there is no relationship 
between the current pulmonary diagnosis and the embolism of 
1982.

Having reviewed the record, the Board has determined that the 
evidence weighs against granting an increased (compensable) 
evaluation for the service-connected pulmonary embolism.  
Initially, the Board notes that since the veteran filed his 
claim for an increased rating, the regulations pertaining to 
evaluation of the respiratory system were amended, effective 
October 7, 1996.  The Court has held that where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply unless Congress provides otherwise. Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  A review of the claims 
folder indicates that the RO has considered the veteran's 
entitlement to an increased rating under both the old and new 
criteria.  Therefore, the Board will apply the most favorable 
of the applicable criteria in evaluating the veteran's claim.  
See also VAOGCPREC 3-2000 (April 2000).  

Pulmonary embolism was initially assigned a noncompensable 
rating under Diagnostic Code 6899-6810.  The use of 
Diagnostic Code 6899 indicates a rating by analogy.  
38 C.F.R. § 4.20 (1999).  Under 38 C.F.R. § 4.97, Diagnostic 
Code 6810 (1996) (in effect prior to October 7, 1996), 
chronic serofibrinous pleurisy following lobar pneumonia and 
other acute diseases of the lungs or pleural cavity, without 
emphysema, was considered a nondisabling condition, except 
with diaphragmatic pleurisy, pain in the chest, obliteration 
of costophrenic angles, or tenting of the diaphragm, in which 
case a maximum 10 percent evaluation was warranted.

Diagnostic Code 6810 has been deleted from the new criteria 
pertaining to the evaluation of respiratory disorders.  
Residuals of a pulmonary embolism are now rated under 
Diagnostic Code 6817, which pertains to evaluation of 
pulmonary vascular disease.  Diagnostic Code 6817 provides 
that asymptomatic pulmonary vascular disease, following 
resolution of primary thromboembolism, warrants a zero 
percent evaluation.  A 10 percent rating is warranted for 
symptomatic pulmonary vascular disease following resolution 
of acute pulmonary embolism.  According to the Note following 
Diagnostic Code 6810, other residuals following pulmonary 
embolism under the most appropriate diagnostic code, such as 
chronic bronchitis (DC 6600) or chronic pleural effusion or 
fibrosis (DC 6844), but that combination is not to be 
combined with any evaluations under Diagnostic Code 6817.  

Having reviewed the record, the Board has determined that the 
neither the old nor the new criteria are more favorable to 
the veteran, and the Board finds that a compensable 
evaluation is not warranted for pulmonary embolism.  
Specifically, the 1998 VA examiner found that the pulmonary 
embolism diagnosed in 1982 had resolved without sequelae and 
current diagnoses do not include pulmonary embolism.  Thus, 
there is no evidence that a pulmonary embolism or residuals 
thereof are currently manifested.  The VA examiner has also 
indicated that the veteran's current respiratory problems (to 
include emphysematous lung disease) are not related to the 
service-connected pulmonary embolism, as there is no commonly 
recognized relationship between pulmonary embolization and 
the formation of bullous emphysema and scarring from the 
emboli was not the cause of emphysema in this veteran.  The 
examiner concluded that the diagnosis of pulmonary embolism 
is in no identifiable way connected to the current diagnosis 
of bullous emphysema.

Thus, while the examiner has indicated that pulmonary 
function studies have revealed mild to moderate obstructive 
airways disease with decreased lung capacity, these current 
respiratory findings have been attributed to emphysematous 
lung disease which is not related to the service-connected 
pulmonary embolism.  As such, the veteran's current 
respiratory symptomatology, including the findings of 
pulmonary function studies, may not be considered by the 
Board in evaluation of the service-connected pulmonary 
embolism.  38 C.F.R. § 4.14 (1999).  

Furthermore, as there is no evidence of identifiable sequale 
relative to pulmonary embolism, there is no evidence 
sufficient to warrant the assignment of an increased or 
compensable rating for pulmonary embolism.  There is no 
evidence of symptomatic pulmonary vascular disease 
attributable to the resolution of an acute pulmonary 
thromboembolism, and thus, a 10 percent rating is not 
warranted under Diagnostic Code 6817.  As the VA examiner has 
indicated that there is no evidence of sequelae associated 
with the history of pulmonary embolism in 1982, there is no 
evidence which would warrant the application of ratings for 
chronic bronchitis or chronic pleural effusion or fibrosis.  

For the reasons stated above, therefore, the Board finds that 
the evidence weighs against the assignment of an increased 
(compensable) evaluation for pulmonary embolism.  As the 
preponderance of the evidence is unfavorable, there is no 
doubt to be resolved.  



ORDER

An evaluation in excess of 10 percent disabling for the post-
operative residuals of a left lateral knee meniscectomy is 
denied.

An increased evaluation of 50 percent disabling for traumatic 
left knee arthritis is granted, subject to the laws and 
regulations pertaining to the award of monetary benefits.  

An increased (compensable) evaluation is denied for pulmonary 
embolism.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

